                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTRELL TEEN,

                 Plaintiff,

         v.                                              Case No. 18-cv-992-JPG-MAB

 SUPERVISOR JOHN DOE # 2 and ST.
 CLAIR COUNTY SHERIFF,

                 Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Report and Recommendation (“Report”) (Doc.

43) of Magistrate Judge Mark A. Beatty recommending that the Court deny the motion for

summary judgment filed by defendant St. Clair County Sheriff, which seeks dismissal of this

case for failure to exhaust administrative remedies (Doc. 18).

       The Court may accept, reject or modify, in whole or in part, the findings or

recommendations of the magistrate judge in a report and recommendation. Fed. R. Civ. P.

72(b)(3). The Court must review de novo the portions of the report to which objections are

made. Id. “If no objection or only partial objection is made, the district court judge reviews

those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th

Cir. 1999).

       The Court has received no objection to the Report. The Court has reviewed the entire

file and finds that the Report is not clearly erroneous. Accordingly, the Court hereby:

   •   ADOPTS the Report in its entirety (Doc. 43); and

   •   DENIES the St. Clair County Sheriff’s motion for summary judgment on the issue of
       exhaustion (Doc. 18).

       The Court has further reviewed the St. Clair County Sheriff’s notice (Doc. 45) identifying
John Doe # 2 as Lt. Karl Pannier. In light of this identification, the Court:

   •   DIRECTS the Clerk of Court to SUBSTITUTE Lt. Karl Pannier for Supervisor John
       Doe # 2. Supervisor John Doe # 2 is terminated from this case;

   •   DISMISSES the St. Clair County Sheriff from this case as he has identified the unknown
       defendant, the only purpose for which he was added as a defendant; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

       Service of defendant Pannier will be ordered in a separate order.

IT IS SO ORDERED.
DATED: June 6, 2019

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
